Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application DE 10 2018 213 819.2 filed on 8/16/18.  It is noted that Applicant has filed a certified copy of the application as required.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (KAWAGUCHI, US Pub. No.: 2010-0253792; WAKABAYASHI, US Patent No. 5,978,599; NAKAMURA, US Pub. No.: 2012-0033120) does not teach nor suggest in detail the limitations: 
“A non-transitory digital storage medium having stored thereon a computer program for performing a method for distance measurement by means of an apparatus, the apparatus comprising one or several optical detector modules and a readout module, each optical detector module of the one or several optical detector modules comprising a plurality of optical detector elements, a timer element and a memory element, the plurality of optical detector elements comprising one or several optical detectors and a counter indicating a count value, each of the optical detector elements being in an active state or in an inactive state, the timer element being configured to determine a current time value, the timer element continuously updating the current time value, and the memory element being configured for storing a plurality of time values stored, the method comprising: in each optical detector element of the optical detector elements of each optical detector module of the one or several optical detector modules, which is in an active state, responsive to an optical event having been detected at the one or several optical detectors of this optical detector element, performing a reaction by this optical detector element, wherein performing the reaction by this optical detector element comprises transmitting and outputting a signal to the timer element of this optical detector module and at least to every other of the optical detector elements of this optical detector module, which is in an active state, wherein the timer element is configured to store, responsive to the signal from this optical detector element, the current time value in the memory element as a time value of the plurality of time values stored, wherein, upon receiving the signal from this optical detector element by every other of the optical detector elements, which is in an active state, each of these other optical detector elements increases the count value of its counter, wherein, upon receiving the signal from this optical detector element by every other of the optical detector elements, which is in an inactive state, each of these other optical detector elements does not increase the count value of its counter, wherein performing the reaction by the optical detector element having detected the optical event comprises setting this optical detector element to the inactive state, and wherein the method comprises, for each detector module of the one or several optical detector modules, determining and outputting a time value, at least for each optical detector element of the optical detector elements of this optical detector module, which is in an inactive state, in dependence on the count value of the counter of this optical detector element and in dependence on the plurality of the time values stored in the memory element, when said computer program is run by a computer” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record KAWAGUCHI does not teach or suggest in detail   a plurality of optical detector elements for at least an optical detector which would contain a counter value, a timer determining a current time value for continuously updating the current time value, and the memory required to store a plurality of time values.  The prior art is also silent as to responsive to an optical event having been detected, performing a reaction by the optical detector element by transmitting and outputting a signal to the timer element of this optical detector module to every other of the optical detector elements of this optical detector module which is in an active state.   The prior art is also silent as to upon receiving the signal from this optical detector element by every other of the optical detector elements in an active state, each of these other optical detector elements increases the count value of its counter and upon receiving the signal which is in an inactive state for every other detector element, each of these other optical detector elements does not increase the count value of its counter.   Finally, the prior art does not disclose the reaction by the optical detector element having detected the optical event comprises setting this optical detector element to the inactive state, or disclose for each detector module of the one or several optical detector modules, determining and outputting a time value, at least for each optical detector element of the optical detector elements of this optical detector module, which is in an inactive state, in dependence on the count value of the counter of this optical detector element and in dependence on the plurality of the time values stored in the memory as presented by the Applicant.  
KAWAGUCHI discloses the activated/deactivated states of optical detectors with respective elements, timer circuits, increasing/decreasing timing values as needed by system requirements, and overall controlling timing for imaging circuit power control. While the elements exist in the prior art, the prior art does not disclose such components in detail as does the instant application.  In addition, the prior art is drawn to a different problem to solve and in not directed towards the inventive concept of distance measurements.  The closest NPL TISA (TISA, “High-speed quantum random number generation using CMOS photon counting detectors”, 2014) discusses generally timing values for counters in optical devices and active/inactive states but is silent as well as to the similar components in the detail discloses in the instant application.
Whereas, as stated above, Applicant’s claimed invention recites a plurality of optical detector elements for at least an optical detector which would contain a counter value, a timer determining a current time value for continuously updating the current time value, and the memory required to store a plurality of time values.  The claimed invention includes responsive to an optical event having been detected, performing a reaction by the optical detector element by transmitting and outputting a signal to the timer element of this optical detector module to every other of the optical detector elements of this optical detector module which is in an active state.   The claims also recite upon receiving the signal from this optical detector element by every other of the optical detector elements in an active state, each of these other optical detector elements increases the count value of its counter and upon receiving the signal which is in an inactive state for every other detector element, each of these other optical detector elements does not increase the count value of its counter.   Finally, the claimed invention includes a reaction by the optical detector element having detected the optical event comprises setting this optical detector element to the inactive state, and for each detector module of the one or several optical detector modules, determining and outputting a time value, at least for each optical detector element of the optical detector elements of this optical detector module, which is in an inactive state, in dependence on the count value of the counter of this optical detector element and in dependence on the plurality of the time values stored in the memory. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-19 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481